NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee

                                        v.

                   LORENZO LEON BROWN, Appellant.

                             No. 1 CA-CR 14-0099
                                  FILED 1-6-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-126217-001
              The Honorable Brian Kaiser, Commissioner

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                              STATE v. BROWN
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge John C. Gemmill joined.


N O R R I S, Judge:

¶1            Lorenzo Leon Brown timely appeals from his conviction and
sentence for unlawful flight from a pursuing law enforcement vehicle. See
Ariz. Rev. Stat. (“A.R.S.”) § 28-622.01 (2012). After searching the record on
appeal and finding no arguable question of law that was not frivolous,
Brown’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Leon, 104 Ariz.
297, 451 P.2d 878 (1969), asking this court to search the record for
fundamental error. This court granted counsel’s motion to allow Brown to
file a supplemental brief in propria persona, but Brown did not do so. After
reviewing the entire record, we find no fundamental error and, therefore,
affirm Brown’s conviction and sentence as corrected.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            Just before 1:00 a.m. on February 13, 2012, Brown was driving
a red Infiniti northbound on 23rd Avenue in Phoenix. As it passed a
Phoenix police officer finishing a traffic stop, the officer recognized the
vehicle as one that had fled him a week prior and noticed the driver and
lone occupant was a black male. The officer followed the Infiniti, activating
his lights and sirens after the Infiniti rapidly accelerated from a traffic light.
The Infiniti pulled away, reaching a speed of over 70 miles per hour, and
the officer gave up the pursuit. The officer saw the red Infiniti turn west
onto Earll Drive.

¶3            After waiting approximately five minutes, the officer
followed the Infiniti’s route down Earll Drive and found it parked in a
residential driveway. The officer found Brown, a black male, trying to




              1We   view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Brown. State
v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).


                                        2
                            STATE v. BROWN
                           Decision of the Court

conceal himself in the driver’s seat; the keys were in his hand and no one
else was in the Infiniti. Another responding officer arrested Brown.

¶4           A grand jury indicted Brown with unlawful flight from a law
enforcement vehicle, a class 5 felony, under A.R.S. § 28-622.01. A jury of
eight found Brown guilty as charged and found he committed the offense
while on probation for two other felonies. See A.R.S. § 13-708(A) (Supp.
2014). At trial, Brown admitted he had two prior historical felony
convictions. See A.R.S. §§ 13-105(22), -703(J) (Supp. 2014). The superior
court sentenced Brown to a presumptive term of five years imprisonment.

                              DISCUSSION

¶5           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Brown received a fair
trial. He was represented by counsel at all stages of the proceedings and
was present at all critical stages.

¶6             The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charge, Brown’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Brown was given an opportunity to speak at sentencing
and did so, and his sentence was within the range of acceptable sentences
for his offense. See A.R.S. §§ 13-703(J), 28-622.01.

¶7            In our review of the record, we discovered two errors in the
superior court’s sentencing minute entry. First, due to a typographical
error, the minute entry refers to A.R.S. § 28-3001 as “258-3001.” Second, the
minute entry reflects that the superior court sentenced Brown pursuant to
A.R.S. § 13-702 (2010), the sentencing statute for first-time offenders, and
that Brown’s offense was “Non Repetitive.” The record shows, however,
Brown admitted to two prior felonies, and the superior court sentenced him
to a presumptive term of five years consistent with Brown’s status as a class
three repetitive offender. See A.R.S. § 13-703(J). Thus, we correct the
sentencing minute entry to replace the citation to “258-3001” with “28-3001”
and the citation to “13-702” with “13-703(J)” and to delete the description
of the offense as “Non Repetitive.”




                                     3
                            STATE v. BROWN
                           Decision of the Court

                              CONCLUSION

¶8           We decline to order briefing and affirm Brown’s conviction
and sentence as corrected to reflect Brown was sentenced pursuant to A.R.S.
§ 13-703(J).

¶9            After the filing of this decision, defense counsel’s obligations
pertaining to Brown’s representation in this appeal have ended. Defense
counsel need do no more than inform Brown of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984).

¶10            Brown has 30 days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Brown 30 days from the date of this decision to
file an in propria persona motion for reconsideration.




                                  :ama




                                      4